Citation Nr: 0003351	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  94-40 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date prior to July 9, 1990, for a 
100 percent rating for service-connected post-traumatic 
stress disorder (PTSD) to include an earlier effective date 
based on a claim of clear and unmistakable error in a June 
1990 Board decision.


REPRESENTATION

Appellant represented by:	Thomas J. Reed, Attorney At 
Law


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran had active military service from July 1967 to 
July 1970.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a November 1992 rating decision of the Newark, 
New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In that action, the RO found that the 
veteran's service-connected PTSD produced total impairment 
such as to warrant a total evaluation, effective from 
November 20, 1991.  In a subsequent June 1996 rating action, 
the RO determined that clear and unmistakable error existed 
in the November 1992 rating decision and that the proper 
effective date for the 100 percent rating was July 9, 1990.  
By a March 1998 decision, the Board affirmed the action of 
the RO finding that the veteran was not entitled to an 
effective date prior to July 1990 for a 100 percent rating 
for his service-connected PTSD.

The veteran appealed the Board's March 1998 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a July 1999 order, the Court granted the Secretary's 
motion for a remand to consider a claim of clear and 
unmistakable error under Pub. L. 105-111 (Nov. 21, 1997), now 
codified in 38 U.S.C.A. § 7111 (West Supp. 1999) and 
38 C.F.R. §§ 20.1400-1411 (1999), in the June 1990 Board 
decision which was raised in the appellant's brief to the 
Court as well as readjudication of an earlier effective date 
based upon 38 U.S.C.A. § 5110(b)(2) and the Court's holding 
in Hazan v. Gober, 10 Vet. App. 511 (1997).  The Board's 
March 1998 decision was affirmed in part and vacated and 
remanded in part for proceedings consistent with the Court's 
decision.


REMAND

The Secretary's motion for remand, which was granted by the 
Court's order, instructed the Board to consider whether the 
veteran is entitled to an earlier effective date for the 
100 percent disability evaluation based on application of 
38 U.S.C.A. § 5110(b)(2) and the Court's decision in Hazan, 
supra.

The Board observes the method of determining the effective 
date of an increased evaluation is set forth in 38 U.S.C.A. 
§ 5110(a) and (b)(2) as well as 38 C.F.R. § 3.400(o).  These 
legal criteria provide that generally the effective date of 
an award of increased compensation is the date of receipt of 
the claim or the date the entitlement arose whichever is the 
latter.  38 U.S.C.A. § 5110(a), 38 C.F.R. § 3.400(o).  
Nevertheless, the effective date of an award of increased 
compensation can be the earliest date as of which it was 
ascertainable that an increase in disability has occurred, if 
the application is received within one year from such date.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  See also 
Harper v. Brown, 10 Vet. App. 125, 126 (1997); Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1992).  The award of an 
increased rating should normally be effective either on the 
date of receipt of the claim or on some date in the preceding 
year if it was ascertainable that the disorder had increased 
in severity during that time.  The Court has held that the 
Board must look at all the evidence of record in order to 
ascertain the "earliest" possible effective date.  Hazan at 
517 (1997) (holding that all the evidence of record for the 
year preceding the claim for an increased rating must be 
considered in determining whether there was an ascertainable 
increase in disability under § 5110(b)(2)).  

Action by the RO on this issue is, therefore, required.  As 
noted in the Secretary's brief, following the June 1990 Board 
decision denying the veteran's claim for increased evaluation 
for his service-connected PTSD in excess of 30 percent, a 
copy of a July 1990 VA examination which supported a 
100 percent disability rating for the veteran's PTSD was 
received by the RO.  While this VA examination was accepted 
as an informal claim and subsequently served as the effective 
date of the disability award based on the date of claim, the 
RO in so doing did not determine whether it was reasonably 
ascertainable that an increase in disability had occurred 
within the one-year period prior to the date of the informal 
claim as required by 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. 
§ 3.157(b) and the Court's holding in Hazan.  Such a 
determination is required notwithstanding that the unappealed 
June 1990 Board decision determined that the veteran was not 
entitled to a rating in excess of 30 percent for his PTSD.  A 
remand for the RO to consider this issue prior to further 
appellate review is consistent with the mandate of 
38 U.S.C.A. § 7104(a) (West 1991) that certain procedural 
safeguards be met before the Board acts such as having a full 
review of all the evidence submitted by the veteran to the RO 
in support of a claim.

In order to comply with the process as mandated by law and 
regulations, see Bernard v. Brown, 4 Vet. App. 384 (1993), 
this case is REMANDED to the RO for the following actions:

1.  The RO should request that the 
veteran identify the names and addresses 
and approximate dates of treatment of all 
health care providers who have treated 
the veteran during the 12-month period 
prior to receipt of the veteran's claim, 
i.e., the period beginning July 9, 1989.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of any pertinent (previously 
unobtained) treatment records identified 
by the veteran in response to this 
request.  The veteran should be requested 
to submit any pertinent records currently 
in his possession and not already on 
file.

2.  The RO should then readjudicate the 
issue of an earlier effective date for 
the veteran's 100 percent disability 
evaluation for his PTSD notwithstanding 
the Board's July 1990 decision, based on 
the provisions of 38 U.S.C.A. 
§ 5110(b)(2) and 38 C.F.R. § 3.157(b).  
All procedural rights associated with the 
adjudication of such an issue should be 
accorded to the veteran, including the 
opportunity to appear at a hearing and 
present additional argument.  If the 
benefit sought by the veteran is denied, 
a supplemental statement of the case 
should be issued to the veteran and his 
attorney.  

The case should then be returned to the Board for further 
appellate review, including the Board's consideration of the 
claim of clear and unmistakable error in its July 1990 
decision, which was referred by the Court and is currently 
being deferred by the Board pending the development above.  
The purpose of this REMAND is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
legal or factual, as to the ultimate disposition of this 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).





